Citation Nr: 1705281	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  11-00 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to May 1991.  He is the recipient of the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction was subsequently transferred to the RO in Salt Lake City, Utah. 

In July 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In March 2014, the Board remanded the claim for additional development.  

The Board notes that additional evidence, to include VA treatment records through April 2015, Disability Benefits Questionnaire (DBQ) reports for sleep apnea and irritable bowel syndrome, military personnel records, and service treatment records, was added to the record after the issuance of a December 2014 supplemental statement of the case.  The Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of such additional evidence. With respect to the military personnel records and service treatment records, they are duplicative of those that had been previously considered by the AOJ and hence do not require a waiver.  As for the remaining medical records, they are irrelevant to the service connection claim for right ear hearing loss decided herein; therefore, there is no prejudice to the Veteran in the Board proceeding with a decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  A review of the documents in Virtual VA reveals VA treatment records dated through April 2015.  The remaining documents in Virtual VA are duplicative of those contained in the VBMS or irrelevant to the issue on appeal. 


FINDING OF FACT

The Veteran does not have a current diagnosis of right ear hearing loss as defined by VA regulations prior to or during the pendency of the claim. 


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

		I.  VA's Duties to Notify and Assist 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No notice or due process deficiencies have been alleged by the Veteran or his representative.  

II.  Pertinent Law and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III.  Analysis 

The Veteran contends that he currently has right ear hearing loss as a result of noise exposure during his military service.  Specifically, he claims that he served "on the machine gun team" where he was exposed to "the machineguns" and combat experience, to include "every type of bomb and explosion."  See July 2013 Hearing Transcript at 4.  The Veteran has further testified that he was not provided with any hearing protection during combat in service.  See id.  at 3.

Notably, the Veteran has been awarded service connection for left ear hearing loss based on his in-service noise exposure, and the Board finds no reason to question the veracity of his account of in-service noise exposure.  That fact notwithstanding, the Board finds service connection is not warranted for right ear hearing loss.  As discussed herein, the Veteran has not met the criteria for right ear hearing loss for VA compensation purposes prior to or during the pendency of the claim.   

Furthermore, in the present case, the majority of the Veteran's service treatment records have been lost or misplaced other than his enlistment examination report and accompanying report of medical history.  When, as here, the service records are lost or missing, through no fault of the Veteran, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist him in developing his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).    However, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18   (2005) (declining to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

The Veteran's available service treatment records are negative for right ear hearing loss during service.  Significantly, a February 1987 audiological examination report contained in his service treatment records reveals the following results: 

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
5
0
5
0

The Veteran submitted a claim for service connection for right ear hearing loss in August 2008.  He was afforded a VA audiological examination in September 2009. Audiological testing revealed the following results:   

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
15
10
20
30

Speech discrimination
Right Ear
96%



In July 2014, the Veteran underwent an audiological Disability Benefits Questionnaire (DBQ) examination.  Audiological testing revealed the following results:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
15
10
15
20

Speech discrimination
Right Ear
100%

The Board finds that service connection for right ear hearing loss cannot be established as the Veteran does not have a current disability of right ear hearing loss at any time before or since he filed his claim.  See McClain, supra; Romanowsky, supra.  The Board has considered the Veteran's allegation that he suffers from hearing loss due to noise exposure in service, to include combat experience.  However, the Board must adhere to the guidelines of 38 C.F.R. § 3.385, which do not provide for a finding of a current disability for pure tone thresholds or speech recognition scores that fail to meet the required minimum pure tone thresholds and speech recognition scores listed in the regulation.  In the instant case, the Veteran's right ear pure tone thresholds and speech recognition scores do not meet the required minimum criteria to qualify as a current disability under 38 C.F.R. § 3.385. 

Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of right ear hearing loss as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of right ear hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   

Therefore, as the probative evidence is against the finding that the Veteran's right ear hearing loss rises to the level that allows for compensation under the governing  law and regulation, the Board finds that he does not have a current diagnosis of right ear hearing loss for VA purposes during, or prior to, the pendency of the claim.   

Finally, in a July 2016 Informal Hearing Presentation, the Veteran's representative argued that service connection for right ear hearing loss should be granted based on the Veteran's report of acoustic trauma during service and continuity of symptomatology.  As articulated above, while the Board finds no reason to question the veracity of such report in the absence of contrary evidence, the instant claim fundamentally turns on whether the Veteran has a current diagnosis of right ear hearing loss for VA purposes, and neither the Veteran nor his representative is competent to opine as to a diagnosis of right ear hearing loss.  See Jones, supra.  Therefore, this argument is meritless.  

Based on the foregoing, service connection is not warranted for right ear hearing loss.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right ear hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for right ear hearing loss is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


